Case 2:19-cv-05050-ODW-KS Document 11 Filed 06/18/19 Page 1 of 2 Page ID #:145



   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     GREG STEPHEN LABATE, Cal. Bar No. 149918
   3 glabate@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   4 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   5 Facsimile: 714.513.5130

   6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   7     Including Professional Corporations
       HILARY A. HABIB, Cal. Bar No. 293431
   8   hhabib@sheppardmullin.com
       BRYANNE J. LEWIS, Cal. Bar No. 311763
   9   blewis@sheppardmullin.com
       333 South Hope Street, 43rd Floor
  10   Los Angeles, California 90071-1422
       Telephone: 213.620.1780
  11   Facsimile: 213.620.1398
  12
       Attorneys for Defendant
  13 MARRIOTT INTERNATIONAL, INC.

  14
                                       UNITED STATES DISTRICT COURT
  15
                                   CENTRAL DISTRICT OF CALIFORNIA
  16

  17
       LORENZO RIVERA,                                Case No. 2:19−cv−05050−ODW−KS
  18
                          Plaintiff,                  ORDER RE DEADLINE TO FILE A
  19                                                  RESPONSIVE PLEADING AND
               v.                                     MOTION TO REMAND
  20
       MARRIOTT INTERNATIONAL, INC.                   Complaint Filed: April 24, 2019
  21 and DOES 1 through 50, inclusive,

  22                      Defendant.
  23

  24

  25

  26

  27

  28

                                                    -1-
       SMRH:488514431.5                                                       [PROPOSED] ORDER
Case 2:19-cv-05050-ODW-KS Document 11 Filed 06/18/19 Page 2 of 2 Page ID #:146



   1                                               ORDER
   2                      The stipulation of the Parties having been read and considered, and
   3 good cause appearing, the Court hereby ORDERS as follows:

   4                1. Defendant’s deadline to file a responsive pleading to the Complaint is
   5                      extended to a date two weeks after the order is issued on Plaintiff’s
   6                      motion to remand, although Defendant may file its responsive pleading
   7                      sooner.
   8                2. Plaintiff’s deadline to file a motion to remand is continued from July
   9                      10, 2019 to July 24, 2019.
  10

  11 IT IS SO ORDERED.

  12

  13 Dated: June 18 2019                     _______________________________________
  14                                          UNITED STATES DISTRICT JUDGE
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                       -2-
       SMRH:488514431.5                                                            [PROPOSED] ORDER
